DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Response to Amendment
	The amendment filed 04/15/2022 has been entered. Claims 37-38 were previously cancelled. Claims 1-36 remain pending in this application. Claims 25-36 remain withdrawn from further consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (Pub. No.: US 2015/0119833 A1), hereinafter Coulthard, in view of Vinton (Pub. No.: US 2012/0046603 A1), and further in view of Sigurjonsson et al. (Pub. No.: US 2004/0126413 A1). 
Regarding claim 1, Coulthard discloses (fig. 1, 4A) a dressing (124) for treating a tissue site (104) with negative pressure (¶ 0026, ln. 1-6), the dressing comprising:
A first layer (fluid management assembly 144) coupled to a second layer (base layer 132), wherein the second layer comprises a gel (¶ 0034, ln. 1-6) and a plurality of fluid restrictions (apertures 160) through the second layer (¶ 0030, ln. 1-4), and wherein a first portion of the gel on opposing sides of at least one of the plurality of fluid restrictions is less tacky than a second portion of the gel at another location of the second layer (¶ 0042, ln. 2-7); and
A polymer drape (sealing member 140, ¶ 0046) coupled to the first layer (see fig. 1);
Wherein the first layer is interposed between the second layer and the polymer drape (see fig. 1). 
Coulthard fails to disclose wherein the plurality of fluid restrictions are configured to expand in response to a pressure gradient across the second layer and wherein the first portion of the gel has a localized cure. 
Vinton teaches (fig. 3) a dressing (41) for treating a tissue site with negative pressure (see abstract) and thus in the same field of endeavor comprising a plurality of fluid restrictions (slits 51) that are configured to expand in response to a pressure gradient across the second layer (¶ 0011, ln. 3-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid restrictions of Coulthard such that they are configured to expand in response to a pressure gradient across the second layer as taught by Vinton in order to provide optimal healing conditions for damaged tissue whist allowing excessive fluid produced by the damaged tissue to be removed (Vinton, ¶ 0011, ln. 10-13).
Further, Sigurjonsson teaches (fig. 1-2) a dressing (10) in the same field of endeavor comprising a second layer (facing layer 12) comprising a gel (¶ 0088, ln. 1-2) that has a localized cure in order to provide a first portion that is less tacky than a second portion at another location of the second layer (¶ 0103, ln. 1-3, ¶ 0107, ln. 1-13) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Coulthard in view of Vinton such the first portion has a localized cure as taught by Sigurjonsson such that that the first portion is less tacky than the second portion at another location of the second layer as curing is known in the art as a method of obtaining different tackiness in a silicone gel substrate (Sigurjonsson, ¶ 0107, ln. 1-8) and further allowing for stronger adhesion in certain discrete sections such that the dressing remains firmly placed over the wound site (Sigurjonsson ¶ 0108) and gentle adhesion in other discrete sections that will prevent traumatization of a wound upon removal therefrom (Sigurjonsson ¶ 0108). The substitution of the tackiness of the second layer being varied by the adhesive (¶ 0042, ln. 2-7) disclosed by Coulthard for the localized cure of Sigurjonsson would achieve the predictable result of providing a second layer with a first portion that is less tacky than a second portion at another location of the second layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 2, Coulthard discloses (fig. 1, 4A) wherein the first layer comprises a manifold layer (absorbent layer 184) (¶ 0048, ln. 1-4) and the second layer comprises a silicone gel layer (¶ 0034, ln. 1-4). 
Regarding claim 3, Coulthard discloses (fig. 1, 4A) wherein the second layer has a substantially flat configuration (see fig. 4A), and one or more of the following: a density of less than 300 g/m2; a harness between and including about 5 Shore 00 and about 80 Shore 00 (¶ 0034, ln. 11-12); and a thickness between and including about 500µm and about 1000µm (¶ 0034, ln. 9-11) which overlaps with the claimed range of 200µm and about 1000µm.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 4, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein the fluid restrictions in the second layer comprise slits or slots having a length less than 4 mm and a width less than 1 mm. 
Vinton teaches (fig. 3) that the fluid restrictions comprise slits or slots (see fig. 3) having a length of between 1 and 5 mm (¶ 0016, ln. 1) which overlaps with the claimed range of a length of less than 4 mm. Further, since Vinton discloses a range wherein the slit can have a length of 1 mm, a slit having a length of 1 mm would provide a width of less than 1 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Coulthard in view Vinton and further in view of Sigurjonsson such that they comprise slits or slots having a length less than 4 mm and a width less than 1 mm as suggested by Vinton as such lengths of slits have been shown to be particularly beneficial in the regulation of exudate removal (Vinton, ¶ 0016, ln. 3-4). 
Regarding claim 5, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein the length is less than 3 mm and the width is less than 1 mm. 
 Vinton teaches wherein the length is between 1 and 5 mm (¶ 0016, ln. 1) which overlaps with the claimed range of less than 3 mm. Further, since Vinton discloses a range wherein the slit can have a length of 1 mm, a slit having a length of 1 mm would provide a width of less than 1 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Coulthard in view of Vinton and further in view of Sigurjonsson such that the length is less than 3 mm and the width is less than 1 mm as suggested by Vinton as such lengths of slits have been shown to be particularly beneficial in the regulation of exudate removal (Vinton, ¶ 0016, ln. 3-4). 
Regarding claim 6¸ Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein the width is at least 0.5 mm and the length is at least 2 mm. 
Vinton teaches wherein the length is between 1 and 5 mm (¶ 0016, ln. 1) which overlaps with the claimed range of at least 2 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the fluid restrictions of Coulthard in view Vinton and further in view of Sigurjonsson such it is at least 2 mm as suggested by Vinton as such lengths of slits have been shown to be particularly beneficial in the regulation of exudate removal (Vinton, ¶ 0016, ln. 3-4). 
Vinton further teaches that length and shape of the slits may vary depending on a variety of factors such as the nature of the surface to which the dressing is applied, the size of the wound, how much exudate is produced and the viscosity of the fluid (¶ 0048, ln. 1-4). One of ordinary skill would recognize the width of the slit as being a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art (see MPEP §2144.05.II). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard in view of Vinton and further in view of Sigurjonsson such that the width is at least 0.5 mm as doing so can provide a fluid restriction tailored to the nature of the surface to which the dressing is applied, the size of the wound, how much exudate is produced or the viscosity of the fluid (Vinton, ¶ 0048, ln. 1-4). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 7, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein the second layer allows the fluid restrictions to open and close when in use. 
Vinton teaches wherein the second layer allows the fluid restrictions to open and close when in use (¶ 0011, ln. 3-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Coulthard in view of Vinton and further in view of Sigurjonsson such that it allows the fluid restrictions to open and close when in use as taught by Vinton in order to provide optimal healing conditions for damaged tissue whist allowing excessive fluid produced by the damaged tissue to be removed (Vinton, ¶ 0011, ln. 10-13).  
Regarding claim 8, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein about 0.25 mm to about 1.5 mm on a longer length side of fluid restrictions is at least 10% less tacky than the remaining second layer. 
However, Coulthard further discloses that factors may be utilized to control the adhesion of the dressing such as tackiness of the adhesive (136) (¶ 0041, ln. 1-5) which would therefore affects the tackiness of the second layer. One of ordinary skill would recognize the tackiness of the second layer as being a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art (see MPEP §2144.05.II). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard in view of Vinton and further in view of Sigurjonsson such that about 0.25 mm to about 1.5 mm on a longer length side of fluid restrictions is at least 10% less tacky than the remaining second layer in order to control the adhesion of the dressing (Coulthard ¶ 0041, ln. 1-5) at a desired location. 
Regarding claim 9, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein about 0.25 mm to about 1.55 mm on a longer length side of the fluid restrictions has a hardness less than about 5 Shore 00. 
However, Coulthard discloses wherein the second layer may have a stiffness between about 5 Shore 00 and about 80 Shore 00 (¶ 0034, ln. 11-12). A stiffness of about 5 Shore 00 suggests that the stiffness may be less than about 5 Shore 00. Further, since Coulthard suggests that the entire second layer may have a stiffness of less than about 5 Shore 00, this stiffness would be provided at about 0.25 mm to about 1.55 mm on a longer length side of the fluid restrictions. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard in view of Vinton and further in view of Sigurjonsson such that about 0.25 mm to about 1.5 mm on the longer length side of the fluid restrictions has a hardness less than about 5 Shore 00, as suggested by Coulthard in order to allow the fluid restrictions with a stiffness that allows them to expand in response to pressure. 
Regarding claim 10, Coulthard discloses (fig. 4B) wherein the fluid restrictions are distributed across the second layer in a uniform pattern (see fig. 4B, ¶ 0031, ln. 30-32). 
Regarding claim 11, Coulthard discloses (fig. 4B) wherein the uniform pattern comprises a grid of parallel rows and columns (see fig. 4B). 
Regarding claim 12, Coulthard discloses (fig. 4B) wherein the fluid restrictions are distributed across the second layer in parallel rows and columns (see fig. 4B); the rows are spaced between about 2.8 mm to about 3.2 mm on center (see distance C, ¶ 0032, ln. 21-24) which encompasses the claimed value of 3 mm on center; and the fluid restrictions in each of the rows are spaced between about 2.8 mm to about 3.2 mm on center (see distance B, ¶ 0032, ln. 17-21) which encompasses the claimed value of 3 mm on center. 
Regarding claim 13, Coulthard discloses (fig. 4B) wherein the fluid restrictions in adjacent rows are offset (see fig. 4B). 
Regarding claim 14, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein the fluid restrictions comprise elastomeric valves in the second layer that are normally closed. 
Vinton teaches (fig. 3) wherein the fluid restrictions comprise elastomeric valves that are normally closed (¶ 0047, ln. 4-6 the fluid restrictions require a predetermined pressure in order to open, and are thus normally closed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Coulthard in view of Vinton and further in view of Sigurjonsson such that they comprise elastomeric valves in the second layer that are normally closed as taught by Vinton in order to provide optimal healing conditions for damaged tissue whist allowing excessive fluid produced by the damaged tissue to be removed (Vinton ¶ 0011, ln. 10-13).  
Regarding claim 15, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein the elastomeric valves are fenestrations.  
Vinton teaches (fig. 3) wherein the elastomeric valves are fenestrations (elastomeric valve is a slit, ¶ 0015). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric valves of Coulthard in view of Vinton and further in view of Sigurjonsson such that they are fenestrations as taught by Vinton in order to provide a simple and effective means for implementing a self-regulating perforation (Vinton ¶ 0015, ln. 1-3).
Regarding claim 16, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein the first layer comprises a foam. 
Vinton teaches (fig. 3) wherein a first layer (53) that comprises foam (¶ 0046, ln. 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Coulthard in view of Vinton and further in view of Sigurjonsson such that it comprises foam as taught by Vinton in order to provide a suitable first layer suitable for negative pressure to flow through to the tissue site. 
Regarding claim 22, Coulthard discloses (fig. 1 and 4B) wherein the fluid restrictions are coextensive with the first layer (see fig. 1). 
Regarding claim 23, Coulthard discloses (figs. 1, 4A) wherein the polymer drape comprises a fluid port (aperture 170) configured to be coupled to a fluid conductor (¶ 0055, ln. 1-8). 
Regarding claim 24, Coulthard discloses (fig. 1, 4A) an adhesive (136) (¶ 0029, ln. 5-6) and a release liner (162) (¶ 0044, ln. 1-3). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Vinton and Sigurjonsson, as applied to claim 16 above, and further in view of Hartwell (Pub. No.: US 2016/0166744 A1).
Regarding claims 17-18, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach that the foam is reticulated and has a free volume of at least 90%. 
Hartwell teaches a foam suitable for treating a tissue site with negative pressure and thus in the same field of endeavor that is reticulated and has a free volume of at least 90% (¶ 0018, ln. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Coulthard in view of Vinton and further in view of Sigurjonsson such that it is reticulated and has a free volume of at least 90% as taught by Hartwell in order to provide a foam that allows for transmission of negative pressure to the wound (Hartwell ¶ 0018, ln. 11-13). 
Regarding claim 19, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach wherein the foam is porous and has an average pore size in a range of 400 to 600µm. 
Hartwell teaches a foam suitable for treating a tissue site with negative pressure and thus in the same field of endeavor wherein the foam is porous and has an average pore size in a range 300 to 800 µm (¶ 0018, ln. 8) which encompasses the claimed range of 400 and 600µm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Coulthard in view of Vinton and further in view of Sigurjonsson such that it is porous and has an average pore size in a range of 400 to 600µm as taught by Hartwell in order to provide a foam that allows for transmission of negative pressure to the wound (Hartwell ¶ 0018, ln. 11-13). 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Vinton and further in view of Sigurjonsson, as applied to claims 1 and 16 above, and further in view of Hunt et al. (Pub. No.: US 2004/0030304 A1). 	Regarding claim 20, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach that the first layer has a thickness less than 7 mm.
Hunt teaches (fig. 1) a dressing (10) for treating a tissue site with negative pressure (abstract) and thus in the same field of endeavor wherein the first layer (lower foam layer 36) has a thickness of 5 to 15 mm (¶ 0045, ln. 8-10) which overlaps with the claimed range of less than 7 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Coulthard in view of Vinton and further in view of Sigurjonsson such that it has a thickness less than 7 mm as suggested by Hunt in order to so can provide a dressing capable of being inserted into the wound (Hunt ¶ 0045, ln. 8-11). 
Regarding claim 21, Coulthard in view of Vinton and further in view of Sigurjonsson fail to teach that the first layer is hydrophobic. 
Hunt teaches (fig. 1) a dressing (10) for treating a tissue site with negative pressure (abstract) and thus in the same field of endeavor wherein the first layer (lower foam layer 36) is hydrophobic (lower foam layer is constructed from polyurethane, ¶ 0034, ln. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard in view of Vinton and further in view of Sigurjonsson such that the first layer is hydrophobic in order to provide a first layer that stimulates flow of exuded liquids from the wound (Hunt ¶ 0014, ln. 14-16). 

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Applicant argues, page 7-11, that Coulthard in view of Vinton and further in view of Sigurjonsson fail to establish a prima facie case of obviousness regarding claim 1’s recitation of “a first portion of the gel on opposing sides of at least one of the plurality of fluid restrictions has a localized cure such that the first portion of the gel is less tacky than a second portion of the gel at another location of the second layer”.
As discussed in the rejection above, Coulthard discloses that “the tackiness of the adhesive 136 may vary in different locations of the base layer 132. For example, in locations of the base layer 132 where apertures 160 are comparatively large, such as apertures 160a, the adhesive 136 may have a lower tackiness than other locations of the base layer 132 where the apertures 160 are smaller, such as the apertures 160b and 160c” (¶ 0042, ln. 1-7). Thus, Coulthard discloses that a first portion of the gel on opposing sides of the plurality of fluid restrictions (such as locations of the base layer 132 where apertures 160 are comparatively large) is less tacky than a second portion of the gel at another location of the second layer (such as locations of the base layer 132 where the apertures 160 are smaller). Applicant argues that Coulthard teaches that the tackiness of the adhesive 136 can vary but Coulthard does not teach that the tackiness the base layer 132 itself can vary. However, the adhesive 136 of Coulthard is in contact with the base layer 132. Thus, varied tackiness of the adhesive 136 further also varies the tackiness of the base layer 132. Locations where the apertures 160 are comparatively large where the adhesive 136 has a lower tackiness therefore provide a first portion of the gel that is less tacky and locations where the apertures 160 are smaller where the adhesive 136 is tackier therefore provide a second portion of the gel that is tackier. Further, as discussed in the rejection above, Sigurjonsson is relied upon to teach a localized cure in order to provide a first portion that is less tacky than a second portion at another location of a gel. Thus, Coulthard modified with Sigurjonsson teach varying the tackiness of the base layer itself. Accordingly, Coulthard modified with Sigurjonsson make obvious “a first portion of the gel on opposing sides of at least one of the plurality of fluid restrictions has a localized cure such that the first portion of the gel is less tacky than a second portion of the gel at another location of the second layer”. 
Applicant argues, page 9-10, that the examiner’s interpretation of the tackiness of the adhesive 136 also varies the tackiness of the base layer 132 is incorrect and points to Coulthard’s recitation ¶ 0042 that “locations of the base layer 132 having larger apertures 160 and lower tackiness adhesive 136 may have an adhesion strength comparable to locations having smaller apertures 160 and higher tackiness adhesive 136”. However, this recitation of Coulthard refers to the locations having comparable adhesion strength, not tackiness.
Applicant argues, page 10-11, that the modification of the apertures of Coulthard with Vinton such that they expand would not permit Coulthard’s adhesive 136 to secure to the dressing through the apertures 160. However, there is no reason for one of ordinary skill in the art to believe that the modification such that the apertures are configured to expand would not permit the adhesive to secure the dressing to the user. Modifying the fluid restrictions such that they expand would still allow the adhesive 136 to adhere to the user through apertures 160 and would not obstruct the adhesive 136 from contacting the tissue site. 
Accordingly, claim 1 is obvious over Coulthard in view of Vinton and further in view of Sigurjonsson.
Applicant argues, page 11, regarding claim 21, that the modification to include a hydrophobic first layer would impermissibly change the principle operation of the Coulthard device. However, the modification of the first layer such that it is hydrophobic provides the advantage of stimulating flow of exuded liquids from the wound. Further, in the fluid management assembly of Coulthard, fluids from the wound are distributed by the first layer and then absorbed by the absorbent layer (¶ 0048). Thus, such modification would further aid in distributing fluid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                    /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781